UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                             No. 12-8106


EDWARD BRYAN,

                Plaintiff - Appellant,

          v.

CAROLYN C. MATTHEWS,

                Defendant - Appellee.



Appeal from the United States District Court for the District of
South Carolina, at Columbia. R. Bryan Harwell, District Judge.
(3:12-cv-02316-RBH)


Submitted:   May 23, 2013                       Decided:   May 28, 2013


Before MOTZ and    AGEE,    Circuit   Judges,   and   HAMILTON,   Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Edward Sabari Bryan, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Edward     Bryan     appeals        the     district      court’s     order

accepting     the    recommendation        of     the     magistrate      judge    and

dismissing his 42 U.S.C. § 1983 (2006) complaint under 28 U.S.C.

§§ 1915(e)(2)(B)      and   1915A(b)      (2006).         We   have    reviewed     the

record and find no reversible error.                  Accordingly, we affirm for

the reasons stated by the district court.                      Bryan v. Matthews,

No. 3:12-cv-02316-RBH (D.S.C. Nov. 28, 2012).                      We dispense with

oral   argument      because     the    facts    and     legal     contentions     are

adequately    presented     in    the    materials       before    this   court     and

argument would not aid the decisional process.



                                                                            AFFIRMED




                                          2